' El Juez Asociado Se. "Wíole,
emitió la opinión del tribunal.
En un juicio en cobro de la suma de $1,270, por virtud de un pagaré que se encuentra en poder de los demandantes *841y después de su debida prueba, los demandados presenta-ron evidencia tendente a establecer que dicbo pagaré babía sido satisfecho, introduciendo con tal fin un cheque cance-lado por la suma de $1,440 y explicando la diferencia de $170. El demandante pasó luego a declarar y con otros testigos pretendió probar que el pago hecho de la suma de $1,440 fué por otro pagaré. La corte dictó sentencia a favor de los demandados.
En apelación el apelante señala tres errores, pero los discute conjuntamente en su alegato con infracción de la re-gla 42 de esta corte y a la vez deja de presentar una breve exposición de los hechos. También la exposición del caso, en gran parte, no se hace en forma narrativa. Se insertan largos e innecesarios argumentos de los abogados y se per-mite que quede en la exposición materia redundante e inne-cesaria en oposición a los artículos 216 y 223 del Código de Enjuiciamiento Civil. López v. American R. R. Co., 11 D. P. R. 154. La apelación, tal vez, debiera ser desestimada, pero consideraremos el único punto que realmente ha sido levantado por el apelante.
Alega él substancialmente que si las manifestaciones no concluyentes de algunos testigos pueden destruir el efecto de un pagaré sin cancelar, los negocios en Puerto Rico en este sentido estarían en una situación caótica. El admite, sin embargo, que el pago puede acreditarse mediante prueba robusta. De acuerdo con el artículo 1182 del Código Civil incumbe la prueba de las obligaciones al que reclama su cum-plimiento, y la de su extinción al que la opone. La corte inferior declaró que la prueba de la extinción había sido pre-sentada satisfactoriamente por los demandados. En verdad que la prueba creditiva del pago comprensivo de la suma de $1,270 y más en un cheque librado en fecha más o menos contemporánea era muy fuerte, y tan es así que el deman-dante se sintió obligado a ir a la silla de testigos en refu-tación para demostrar que dicho-cheque era por otro pagaré. *842La dificultad fué que la corte inferior no creyó su declara-ción, en parte porque el pagaré no Labia sido presentado para su pago durante la vida del otorgante. No encontra-mos que la corte inferior cometiera error al llegar a su con-clusión. Por razón de los becbos el peso de la prueba cam-bió, y un examen de ésta nos convence de que el demandante no cumplió satisfactoriamente la obligación que tenía.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y Hutcbison.
El Juez Asociado Sr. Franco Soto no intervino en la re-solución de este caso.